Citation Nr: 0601045	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right testicle injury.

2.  Entitlement to service connection for Peyronie's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).


FINDINGS OF FACT

1.  The RO granted service connection for residuals of a 
right testicle injury in a July 2005 rating decision.

2.  The weight of the medical evidence of record does not 
relate the veteran's Peyronie's disease to his time in 
military service.


CONCLUSIONS OF LAW

1.  An issue of fact or law is no longer before the Board 
pertaining to whether service connection is warranted for 
residuals of a right testicle injury, and the appeal is 
dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 
38 C.F.R. § 20.101 (2005).

2.  Peyronie's disease was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of Right Testicle Injury

The veteran filed a claim for entitlement to service 
connection for residuals of a right testicle injury in 
November 1999.  After the RO denied his claim in January 
2002, the veteran filed a notice of disagreement in December 
2002.  The RO issued a statement of the case in August 2003, 
and the veteran perfected his appeal in September 2003.  
Subsequent to the certification of this appeal in April 2004, 
the RO granted the veteran's claim of entitlement to service 
connection for residuals of a right testicle injury in an 
July 2005 rating decision.  

The RO having fully resolved the veteran's claim in his 
favor, no allegation of error of fact or law remains before 
the Board for consideration with regard to the issue of 
service connection for residuals of a right testicle injury.  
See 38 C.F.R. § 3.4 (2005).  Nor are any exceptions to the 
mootness doctrine present, because the relief sought on 
appeal, the initial award of service connection, has been 
accomplished without the need for action by the Board.  38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101; see Thomas 
v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 
Vet. App. 365, 367-68 (1995).  Accordingly, the appeal is 
dismissed.

Peyronie's Disease

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in March 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran's service medical records are 
not obtainable, and it is presumed that they were destroyed 
in a fire at the National Personnel Records Center (NPRC) in 
1973.  As such, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing a claim, and 
to explain its decision when the veteran's medical records 
have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran's VA treatment records have been associated with 
the claims file.  The veteran has provided his private 
medical records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
veteran was notified of the need for a VA 


examination, and one was accorded him in June 2005.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

As stated above, in May 2003, the NPRC determined that the 
veteran's service medical records, to include clinical 
records, were destroyed in a fire at the NPRC in 1973.  As 
such, they are not of record.  However, the veteran has 
reiterated the subjective history of his injury, and detailed 
past treatment for it, in numerous correspondence to the RO, 
and during the RO and Board hearings, the transcripts from 
both of which are of record.  Additionally, the veteran has 
unsuccessfully attempted to contact members of his military 
unit for lay verification of the incident in which he was 
injured.  

Subsequent to service, in October 2001, a VA consultation 
record noted that the veteran reported having injured his 
right testicle in service in 1956 or 1957.  He stated that he 
experienced Peyronie's disease, to the extent that it 
interfered with his ability to have sexual intercourse.  
Physical examination revealed moderate sized Peyronie's 
plaque on the dorsal aspect, with a slightly atrophic right 
testicle, and 


marked tenderness over his right epididymis.  The assessment 
was history of right testicular injury with slight atrophy, 
and Peyronie's disease.  The examiner stated that it was 
uncertain whether the Peyronie's disease was secondary to the 
veteran's inservice testicular injury.

In a March 2004, hearing conducted by the RO, the veteran 
reported that he injured his right testicle when, while 
riding in a truck, the truck hit a boulder in the road, 
breaking the axles.  The veteran was thrown against the 
dashboard of the truck.  However, the veteran stated that he 
was not treated for his injury until immediately prior to his 
service separation, when he was seen by a military physician 
who said that while it was evident that the veteran had 
injured his right testicle, it was not cancerous.  As to the 
Peyronie's disease, the veteran reported that it first 
manifested, mildly, in 1958, but in 1970s, became more 
serious.  He noted that he asked his private physicians 
whether the Peyronie's condition was related to his inservice 
injury, and neither made that association.

In January 2005, the veteran gave sworn testimony before the 
Board.  He reiterated the history of his injury, reporting 
that after he was injured, he returned to his barracks, and 
discovered a laceration, but chose not to seek medical 
attention at that time as he did not deem the injury an 
emergency.  The veteran noted that he continued to experience 
sensitivity in the right testicle from that time until the 
present, and that he had experienced Peyronie's disease for 
approximately 38 years, which precluded him from engaging in 
sexual intercourse.  The veteran asserted that prior to 
service entrance, he was in excellent health, stated that he 
did not know of any residual scar from the incident, and 
reported that he had not had any postservice injuries to his 
right testicle.  

Also in January 2005, the veteran's wife submitted a lay 
statement in support of the veteran's claim.  She noted that 
the onset of the veteran's Peyronie's disease occurred 
approximately in 1987.  She concluded in stating that since 
that time, since the veteran did not have corrective surgery, 
due to the severity of the veteran's Peyronie's disease, they 
were no longer able to engage in sexual intercourse.

In June 2005, an additional VA examination was conducted.  
The veteran reported the history of his injury.  He noted 
that subsequent to service, approximately 1968, 1969, or 
1970, he was diagnosed with Peyronie's disease.  He reported 
that he did not take any medication for his condition.  The 
physical examination revealed fibrous plaque on the left 
midshaft of the penis, consistent with Peyronie's disease.  
The right scrotum was painful to the touch.  The prostate was 
2+ enlarged and benign.  The impressions were that the 
veteran's Peyronie's disease was "less likely than not" 
related to his inservice injury, but that it was "at least 
as likely as not" that the pain and sensitivity in the right 
scrotum was related to the inservice injury.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The weight of the medical evidence of record does not show 
that the veteran's Peyronie's disease is related to his 
military service, or to any incident therein.  The October 
2001 VA physician stated that it was uncertain whether the 
veteran's Peyronie's disease was related to his inservice 
right testicle injury.  This statement is inconclusive, and 
therefore cannot be considered to be probative.  Conversely, 
the June 2005 VA examiner specifically opined that it "was 
less likely than not" that the veteran's Peyronie's disease 
diagnosis was related to service.  As no medical opinion of 
record relates the veteran's diagnosis to his time in service 
or to any incident therein, service connection for Peyronie's 
disease is not warranted.



Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal of entitlement to service connection for residuals 
of a right testicle injury is dismissed.

Service connection for Peyronie's disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


